PER CURIAM:
The decision of the Tax Court is reported at 48 T.C. 7 (1967).
 The only significant questions raised on this petition are (1) whether the Tax Court’s determination as to the useful lives of several properties in issue was clearly erroneous and (2) whether the Tax Court erred in concluding that the Commissioner was not precluded, because of an alleged prior approval, from adjusting the depreciation basis of the same properties. The test to be applied in the determination of useful life is well established. Massey Motors, Inc. v. United States, 364 U.S. 92, 97, 80 S.Ct. 1411, 4 L.Ed.2d 1592 (1960); Treas. Reg. 1.167(a)-l(b). Despite some questionable language in the Tax Court’s opinion with regard to this test, we believe that the Tax Court applied the established legal standards and reached a conclusion which is not clearly erroneous. As to the second issue, we agree with the reasoning set forth in the Tax Court’s opinion.
Affirmed.